DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, 28-30, 32, 34, 36, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (“Hu”) (U.S. Patent Application Publication Number 2018/0157972) and Rozen et al. (“Rozen”) (U.S. Patent Application Publication Number 2018/0232627).
Regarding Claims 21, 29, and 36, Hu discloses an apparatus comprising: 
one or more processors including one or more processor cores (Figure 7, item 710); and 
a memory (Figure 7, item 720) to store data for processing including processing for a neural network, the neural network including a plurality of layers (Figure 1, items 110-150), each layer including a plurality of nodes (paragraph 0019); 
wherein the one or more processors are to:
perform training of the neural network utilizing a training data set to generate a trained neural network (paragraph 0018);
perform normalization of blocks of nodes of the neural network during the training of the neural network, the normalization to force one or more weights or activations for nodes of one or more layers of the neural network to be zero (paragraph 0061);
perform calculation for the layers of the trained neural network during inference, the calculation including application of activation values and weight values for the nodes of each layer of the neural network (paragraphs 0018-0019; see also paragraph 0066);
identify any node of the plurality of layers of the neural network having weights, activations, or both that have zero values (paragraphs 0061, 0064, and 0066).
Hu does not expressly disclose applying clock gating for operations of the nodes of layers of the neural network that include any identified weights, activations, or both having zero values.  
In the same field of endeavor (e.g., neural networks), Rozen teaches applying clock gating for operations of the nodes of layers of the neural network that include any identified weights, activations, or both having zero values (paragraph 0036).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Rozen’s teachings of neural networks with the teachings of Hu, for the purpose of reducing the system power consumption.

Regarding Claims 22 and 30, Hu discloses a systolic compute mechanism to provide the calculation for the layers of the neural network, wherein the systolic compute mechanism is to identify the weights or activations that have zero values for any node the one or more layers of the neural network (paragraphs 0018 and 0061).
Regarding Claims 24, 32, and 38, Rozen teaches wherein clock gating includes eliminating an entire clock for a process (paragraph 0036).

Regarding Claims 26, 34, and 40, Rozen teaches wherein the apparatus is further to apply the clock gating in neural network training (paragraph 0036).

Regarding Claim 28, Hu discloses wherein the one or more layers includes one or more hidden layers of the neural network (Figure 1, item 114, paragraph 0020).

Regarding Claim 41, Hu does not expressly disclose wherein the normalization of the blocks of nodes includes application of least squares normalization of the blocks of nodes. The examiner takes Official Notice that least squares normalization is a concept that is well known in the art as a type of mathematical regression analysis.

Claims 23, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Rozen as applied to Claims 21, 29, and 36, and further in view of Huang et al. (“Huang”) (U.S. Patent Number 10,817,260).
Regarding Claims 23, 31, and 37, Hu and Rozen do not expressly disclose wherein the systolic compute mechanism performs matrix multiplication in neural network calculation.
In the same field of endeavor (e.g., neural networks), Huang teaches wherein the systolic compute mechanism performs matrix multiplication in neural network calculation (Column 3, lines 40-50).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s teachings of neural networks with the teachings of Hu and Rozen, for the purpose of further expanding the computational abilities of the neural network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for training a neural network.

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2186